DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final action in response to request for continued examination (RCE) filed on 3/10/2021. Claims 1-20 are currently pending and have been considered below. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 8 and 14 recite the limitation “determining/determine delay time data, based on the path history data and an image of a vehicle environment, that describes a first estimate of how many vehicles are behind the first vehicle to receive the roadside service from the drive-through business”. While the specification recites in paragraphs 0036 and 0037 “(4) an estimate of how many vehicles are ahead of the DSRC-equipped vehicle in line (e.g., the DSRC- equipped vehicle may include cameras that can take external pictures of the vehicle environment that may be used to determine how many vehicles are ahead of the DSRC-equipped vehicle in line); (5) an estimate of how many vehicles are behind the DSRC-equipped vehicle in line (e.g., the DSRC-equipped vehicle may include cameras that can take external pictures of the vehicle environment that may be used to determine how many vehicles are behind the DSRC-equipped vehicle in line)”; there is insufficient support for details of the process to determine/generate information of “how many vehicles are behind the first vehicle” from the image of a vehicle environment (alone or in combination with the path history data) – for example, there is no evidence of a computer algorithm to process an image to count cars/vehicle in the images or a 

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 8 and 14 recite the limitation “determining/determine delay time data, based on the path history data and an image of a vehicle environment, that describes a first estimate of how many vehicles are behind the first vehicle to receive the roadside service from the drive-through business”. While the specification recites in paragraphs 0036 and 0037 “(4) an estimate of how many vehicles are ahead of the DSRC-equipped vehicle in line (e.g., the DSRC- equipped vehicle may include cameras that can take external pictures of the vehicle environment that may be used to determine how many vehicles are ahead of the DSRC-equipped vehicle in line); (5) an estimate of how many vehicles are behind the DSRC-equipped vehicle in line (e.g., the DSRC-equipped vehicle may include cameras that can take external pictures of the vehicle environment that may be used to determine how many vehicles are behind the DSRC-equipped vehicle in line)”; details of the process to determine/generate information of “how many vehicles are behind the first vehicle” from the image of a vehicle environment (alone or in combination with the path history data) is vague and unclear – for example, there is no evidence in the disclosure of a computer 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are determined to be directed to an abstract idea. 
The claims 1-20 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without a practical application and without providing significantly more. 
Regarding Step 1 of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), Claims 1-7 are directed to a method (process), Claims 8-13 are directed to a system (apparatus/machine), Claims 14-20 are directed to a computer program product (article of manufacture); therefore, all pending claims are directed to one of the four statutory categories of invention.
Regarding Step 2A-Prong 1 of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), Claims 1, 8 and 14 are directed 
Regarding Step 2A-Prong 2 of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1-20 recite additional elements beyond abstract idea which are hardware or software elements/technologies, such as on-board vehicle computer system (that includes a non-transitory memory storing 
Regarding Step 2B of the subject matter eligibility analysis per the most recent subject matter eligibility guidance (2019 PEG), while the claims 1-20 recite additional elements beyond abstract idea which are hardware or software elements/technologies, such as on-board vehicle computer system (that includes a non-transitory memory storing computer code that, when executed by the onboard vehicle computer system causes the onboard vehicle computer system to {perform the functions of the invention}), wireless message/messaging, GPS, computer program product comprising a non-transitory computer-usable medium including a computer-readable program, wherein the computer- readable program when executed by an onboard vehicle computer system causes the onboard vehicle computer system to {perform the functions of the invention}, these 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagase (US 2010/0174474) in view of Koiso (US 2012/0109760).
As per claim 1, Nagase teaches a method comprising:
creating, by an onboard vehicle computer system of a first vehicle, a wireless message that includes path history data, wherein the path history data describes a path of the first vehicle over a plurality of different times as the first vehicle is present in a queue of a drive-through business that provides a roadside service (para. 0027, regarding wirelessly receiving probe data form vehicle C (i.e., first vehicle); Fig. 1-4, 7 and 9, para. 0028-0032, 0041, 0079, 0081, regarding receiving/collecting plurality of probe data for vehicle C (i.e., first vehicle) by sensors/modules on the vehicle (see fig. 2) and transponders and servers, wherein each probe data for the vehicle includes time and position/location information (see fig. 4 and 9) and multiple probe data represents a path for vehicle ; para. 0036-0037, 0040 and 0042, regarding vehicle C (i.e., first vehicle) is equipped with DSRC system (i.e., onboard computer system); fig. 7-8A/B, para. 0052, 0066-0067, and 0088, regarding distributing/displaying, by the other vehicle Cs via on-board display, the service waiting time information to the other vehicle Cs (second vehicle) around the line of a drive-through business); 
transmitting, by the onboard vehicle system, the wireless message to a second vehicle (fig. 7-8A/B, para. 0052, 0066-0067, and 0088, regarding distributing/displaying, by the other vehicle Cs via on-board display, the service waiting time information to the other vehicle Cs (second vehicle) around the line of a drive-through business; para. 0036-0037, 
determining, by the onboard vehicle computer system, delay time data based on the path history data (fig. 7, para. 0052, 0066, 0085, regarding calculating the service waiting time information for vehicles around the line of a drive-through business from probe data collected, wherein each probe data for the vehicle includes time and position/location information (see fig. 4 and 9) and multiple probe data represents a path for vehicle); 
transmitting the delay time data to the second vehicle (fig. 7-8A/B, para. 0052, 0066-0067, and 0088, regarding distributing/displaying, by the other vehicle Cs via on-board display, the service waiting time information to the other vehicle Cs (second vehicle) around the line of a drive-through business; para. 0036-0037, 0040 and 0042, regarding vehicle Cs are equipped with DSRC system).

Nagase does not explicitly specify, however, Koiso teaches that describes a first estimate of how many vehicles are behind the first vehicle to receive the roadside service from the drive-through business (Fig. 11 and para. 0074, regarding the number of vehicles in the drive-through business waiting for service wherein there are 2 vehicles listed ahead of 3rd vehicle and 2 vehicles listed behind). 
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Nagase with these aforementioned teachings from Koiso, in the field of communicating with traffic of vehicles around a drive-through business, with the motivation to increase efficiency of the business, as recited in Koiso (para. 0028).
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Koiso in the method and system of Nagase, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

As per claim 4, Nagase in view of Koiso teaches a method as recited in claim 1 above. Nagase further teaches wherein the time delay data is transmitted responsive to the first vehicle receiving a request from the second vehicle (fig. 7-8A/B, para. 0052, 0066-0067, and 0088, regarding distributing/displaying, by the other vehicle Cs via on-board display, the service waiting time information to the other vehicle Cs (second vehicle) around the line of a drive-through business).

As per claim 5, Nagase in view of Koiso teaches a method as recited in claim 1 above. Nagase further teaches wherein the second vehicle provides a recommendation about whether a driver should stop at the drive-through business based on the delay time data (Fig. 8A-8B and para. 0066-0067, regarding displaying congestion data on the map for vehicles for drivers to make a decision to get in drivethrough queue, park or avoid the congested lane(s))

As per claim 6, Nagase in view of Koiso teaches a method as recited in claim 1 above. Nagase further teaches wherein the first vehicle is located in a queue of the drive-through business (para. 0027, regarding wirelessly receiving probe data form vehicle C (i.e., first vehicle); Fig. 1-4, 7 and 9, para. 0028-0032, 0041, 0079, 0081, regarding receiving/collecting plurality of probe data for vehicle C (i.e., first vehicle) by sensors/modules on the vehicle (see fig. 2) and transponders and servers, wherein each probe data for the vehicle includes time and position/location information (see fig. 4 and 9) 
and wherein determining the delay time data based on the path history data included in the message further comprises: determining how long the first DSRC-equipped vehicle has been waiting in the queue; determining how far the first DSRC-equipped vehicle has traveled while waiting in the queue; determining how long it would take the second DSRC-equipped vehicle to receive the roadside service from the drive through business based on one or more of (1) how long the first DSRC-equipped vehicle has been waiting in the queue, (2) how far the first DSRC-equipped vehicle has traveled while waiting in the queue, (3) how many vehicles are ahead of the first DSRC-equipped vehicle in the queue and (4) how many vehicles are behind the first DSRC-equipped vehicle in the queue (fig. 7, para. 0052, 0066, 0085, regarding calculating the service waiting time information for vehicles around the line of a drive-through business from probe data collected as the vehicle travels along the drive-through line, wherein each probe data for the vehicle includes time and position/location information (see fig. 4 and 9) and multiple probe data represents a path for vehicle).
Koiso further teaches estimating how many vehicles are ahead of the first DSRC-equipped vehicle in the queue; estimating how many vehicles are behind the first DSRC-equipped vehicle in the queue (Fig. 11 and para. 0074, regarding the number of vehicles in the drive-through business waiting for service wherein there are 2 vehicles listed ahead of 3rd vehicle and 2 vehicles listed behind). 
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Nagase with these aforementioned teachings from Koiso, in the field of communicating with traffic of vehicles around a drive-through business, with the motivation to increase efficiency of the business, as recited in Koiso (para. 0028).

claim 7, Nagase in view of Koiso teaches a method as recited in claim 1 above. Nagase further teaches wherein: the path history data further describes (1) how long the first vehicle has been waiting in the queue, (2) how far the first vehicle has traveled while waiting in the queue (fig. 7, para. 0052, 0066, 0085, regarding calculating the service waiting time information for vehicles around the line of a drive-through business from probe data collected as the vehicle travels along the drive-through line, wherein each probe data for the vehicle includes time and position/location information (see fig. 4 and 9) and multiple probe data represents a path for vehicle).
Koiso further teaches (3) a second estimate of how many vehicles are ahead of the first vehicle in the queue (Fig. 11 and para. 0074, regarding the number of vehicles in the drive-through business waiting for service wherein there are 2 vehicles listed ahead of 3rd vehicle and 2 vehicles listed behind). 
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Nagase with these aforementioned teachings from Koiso, in the field of communicating with traffic of vehicles around a drive-through business, with the motivation to increase efficiency of the business, as recited in Koiso (para. 0028).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase (US 2010/0174474) in view of Koiso (US 2012/0109760) in view of Attard et al (CN 104859662 A).
As per claim 2, Nagase in view of Koiso teaches a method as recited in claim 1 above. Nagase further teaches wherein the wireless message is a basic safety message (Fig. 8A-8B, para. 0002, 0028, 0067, regarding providing traffic congestion (i.e., safety) data to the vehicles/drivers). 
Nagase in view of Koiso does not teach, however, Attard teaches message that further describes a location of the first vehicle that is based on global positioning data, 
.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase (US 2010/0174474) in view of Koiso (US 2012/0109760) in view of Guo et al (Chi Guo, Wenfei Guo, Guangyi Cao, Hongbo Dong, “A Lane-Level LBS System for Vehicle Network with High-Precision BDS/GPS Positioning”, Computational Intelligence and Neuroscience, Volume 2015, Article ID 531321).
As per claim 3, Nagase in view of Koiso teaches a method as recited in claim 1 above. Nagase further teaches wherein the path history data describes a plurality of different locations of the first DSRC-equipped vehicle with a lane-level degree of precision (para. 0044, 0054-0055, and 0066, regarding determining vehicle position based on lane/line; Fig. 1-4, 7 and 9, para. 0028-0032, 0041, 0079, 0081, regarding receiving/collecting plurality of probe data for vehicle C (i.e., first vehicle) by sensors/modules on the vehicle (see fig. 2) and transponders and servers, wherein each probe data for the vehicle includes time and position/location information (see fig. 4 and 9) and multiple probe data represents a path for vehicle; para. 0036-0037, 0040 and 0042, regarding vehicle C (i.e., first vehicle) is equipped with DSRC system). Nagase does not explicitly teach locations being accurate to within plus or minus 1.5 meters. Guo teaches vehicle locations that is accurate to within plus or minus 1.5 meters (Page 1, 3, 9, regarding the lane level detection precision being within +-0.5 to +-1.5 meters).
Before the earliest effective filing date of this application, it would have been obvious for one of ordinary skill in the art to have modified Nagase in view of Koiso with these aforementioned teachings from Guo, in the field of tracking vehicle position, with the 
It would have been obvious to one of ordinary skill in the art, before the earliest effective filing date of this application, to include the features as taught by analogous art Guo in the method and system of Nagase in view of Koiso, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would have predictable results such as more reliable and accurate data on vehicle positioning and as a result more accurate navigational guidance and traffic monitoring/tracking.

Response to Arguments
Applicant’s arguments filed on 3/10/2021 have been fully considered and found to be insufficient and unpersuasive to overcome all of the rejections in the most recent Office action. Details are provided below.

Arguments on rejections under 35 U.S.C. 112:
Applicants removed the rejected limitations from claims 1-7, and accordingly the rejections were withdrawn. However, rejections for claims 8-20 have been maintained since the limitations of deficiency are still part of the claim and applicant’s failed to provide any arguments regarding the content of these rejections.

Arguments on rejections under 35 U.S.C. 101:
Applicants arguments are directed to improvements to the abstract idea rather than any improvements or other practical application that might be regarding the additional elements. Arguments have been found to be unpersuasive. See MPEP 2106.05(a)II “However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology”.

Conclusion
Note that regarding claims 8-20, Closest prior art to the invention include Nagase (US-20100174474-A1), Koiso (US-20120109760), Addepalli (US 8705527 B1), D’Amico (US 20030120420 A1), Cateland (US-20150088738-A1), Schaefer (US-20130169813-A1), Mariano (US-7590261-B1), Simonsson (US-20080118110-A1), Chen (US-20040024650-A1). None of the prior art alone or in combination teach(es) the claimed invention as recited in claims 8 and 14, wherein the novelty is not in a single limitation, but rather, in combination of all of the claim limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHMET YESILDAG whose telephone number is (571)272-3257.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






Sincerely,
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624